Exhibit 10.5

 

EXECUTION VERSION

 

AMENDMENT AGREEMENT

 

Dated as of January 17, 2013

 

by and among

 

AMPHENOL FUNDING CORP.,
as Seller,

 

AMPHENOL CORPORATION,
as Servicer,

 

ATLANTIC ASSET SECURITIZATION LLC,
as Conduit Purchaser,

 

and

 

CRÉDIT AGRICOLE CORPORATE
AND INVESTMENT BANK
as Administrative Agent for the Purchasers
and Related Committed Purchaser

 

--------------------------------------------------------------------------------


 

This AMENDMENT AGREEMENT (this “Agreement”), dated as of January 17, 2013 (the
“Amendment Effective Date”), is by and among Amphenol Funding Corp., a Delaware
corporation, as Seller (“AFC”), Amphenol Corporation, a Delaware corporation, as
Servicer (“Amphenol”), Atlantic Asset Securitization LLC, a Delaware limited
liability company, as Conduit Purchaser (“Atlantic”), and Crédit Agricole
Corporate and Investment Bank, f/k/a Calyon New York Branch, a French banking
corporation, duly licensed under the laws of the State of New York, as
Administrative Agent for the Purchasers and as the sole Related Committed
Purchaser as of the date hereof (“Crédit Agricole”).

 

Reference is hereby made to (i) that certain Receivables Purchase Agreement,
dated as of July 31, 2006, as amended on May 26, 2009, May 25, 2010, February 1,
2011, September 9, 2011 and January 19, 2012 (as amended or otherwise modified,
the “Receivables Purchase Agreement”), among AFC, Amphenol, Atlantic and Crédit
Agricole; and (ii) that certain Amended and Restated Fee Letter, dated as of
January 19, 2012 (as amended or otherwise modified, the “Fee Letter”).

 

RECITALS

 

WHEREAS, the parties hereto wish to amend the Receivables Purchase Agreement, as
herein set forth;

 

WHEREAS, AFC desires that Crédit Agricole extend its Commitment in its capacity
as a Related Committed Purchaser under the Receivables Purchase Agreement, and
Crédit Agricole is willing to extend such Commitment;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I
DEFINED TERMS

 

SECTION 1.1  Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Receivables Purchase Agreement.

 

ARTICLE II
AMENDMENTS TO THE AFFECTED DOCUMENTS

 

SECTION 2.1  Amendments to Receivables Purchase Agreement.

 

(a)                                 The definition of Commitment Expiry Date in
Exhibit I to the Receivables Purchase Agreement is hereby amended in its
entirety as follows:

 

“Commitment Expiry Date” means for any Related Committed Purchaser, January 16,
2014, as such date may be extended from time to time in the sole discretion of
such Related Committed Purchaser pursuant to Section 1.12 of theReceivables
Purchase Agreement.

 

RPA Amendment

 

--------------------------------------------------------------------------------


 

(b)                                 The definition of Scheduled Commitment
Expiry Date in Exhibit I to the Receivables Purchase Agreement is herby amended
in its entirety as follows:

 

“Scheduled Commitment Expiry Date” means January 16, 2014.

 

(c)                                  The definition of Scheduled Facility
Termination Date in Exhibit I to the Receivables Purchase Agreement is hereby
amended in its entirety as follows:

 

“Scheduled Facility Termination Date” means January 16, 2014.

 

SECTION 2.2  Amendments to Fee Letter

 

(a)                                 Concurrently with the execution of this
Agreement, the parties hereto are entering into an amendment and restatement of
the Fee Letter (the “Amended Fee Letter”), to be dated as of the date hereof and
containing certain modifications to the terms thereof, and the parties hereto
agree that the definition of “Fee Letter” in Section 1.7 of the Receivable
Purchase Agreement shall be deemed to refer to the Amended Fee Letter from and
after its execution and delivery.

 

ARTICLE III
CONDITIONS TO EFFECTIVENESS

 

SECTION 3.1  Amendment Effective Date.  This Agreement and the provisions
contained herein shall become effective as of the date hereof, provided that
(A) Crédit Agricole shall have, in form and substance satisfactory to it,
received an original counterpart (or counterparts) of this Agreement executed by
each of the parties hereto, and (B) Crédit Agricole shall have received the
Renewal Fee described in the Amended Fee Letter.

 

ARTICLE IV
NOTICE, CONFIRMATION, ACKNOWLEDGEMENT,
RELEASE AND REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1  Notice.  Each party hereto hereby acknowledges timely notice of the
execution of this Agreement and of the transactions and amendments contemplated
hereby.  Each party hereto hereby waives any notice requirement contained in the
Transaction Documents with respect to the execution of this Agreement.

 

SECTION 4.2  Confirmation of the Subject Documents.  The parties hereto each
hereby acknowledge and agree that, except as herein expressly amended, the
Receivables Purchase Agreement and each other Transaction Document are each
ratified and confirmed in all respects and shall remain in full force and effect
in accordance with their respective terms.

 

SECTION 4.3  Representations and Warranties.  By its signature hereto, each
party hereto hereby represents and warrants that, before and after giving effect
to this Agreement, as follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                 Its representations and warranties set forth
in the Transaction Documents (as amended hereby) are true and correct as if made
on the date hereof, except to the extent they expressly relate to an earlier
date, and except for matters that have been disclosed to Crédit Agricole in
writing; and

 

(b)                                 No Termination Event (as defined in the
Receivables Purchase Agreement) has occurred and is continuing.

 

ARTICLE V
MISCELLANEOUS

 

SECTION 5.1  GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

 

SECTION 5.2  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which, when so executed, shall be deemed to be
an original, and all of which, when taken together, shall constitute one and the
same agreement.

 

SECTION 5.3  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO WAIVES THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.  EACH OF THE PARTIES HERETO AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES
THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

SECTION 5.4  Entire Agreement.  This Agreement, the Receivables Purchase
Agreement, as amended by this Agreement, and the other Transaction Documents, as
amended by this Agreement, embody the entire agreement and understanding of the
parties hereto and supersede any and all prior agreements, arrangements and
understandings relating to the matters provided for herein.

 

SECTION 5.5  Headings.  The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation hereof or
thereof.

 

SECTION 5.6  Severability.  If any provision of this Agreement, or the
application thereof to any party or any circumstance, is held to be
unenforceable, invalid or illegal (in whole

 

3

--------------------------------------------------------------------------------


 

or in part) for any reason (in any jurisdiction), the remaining terms of this
Agreement, modified by the deletion of the unenforceable, invalid or illegal
portion (in any relevant jurisdiction), will continue in full force and effect,
and such unenforceability, invalidity or illegality will not otherwise affect
the enforceability, validity or legality of the remaining terms of this
Agreement so long as this Agreement, as so modified, continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the deletion of such portion of this Agreement will
not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

 

SECTION 5.7  SUBMISSION TO JURISDICTION.  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
SERVICE MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

AMPHENOL FUNDING CORP.,

 

as Seller

 

 

 

 

 

By:

/s/ Diana G. Reardon

 

Name: Diana G. Reardon

 

Title: Executive Vice President and CFO

 

 

 

Address:

 

 

358 Hall Avenue

 

 

Wallingford, Connecticut 06492

 

 

Attention: Treasurer

 

 

Facsimile: (203) 265-8623

 

 

 

 

 

AMPHENOL CORPORATION,

 

individually and as Servicer

 

 

 

 

 

By:

/s/ David Jositas

 

Name: David Jositas

 

Title: Treasurer

 

 

 

Address:

 

 

358 Hall Avenue

 

 

Wallingford, Connecticut 06492

 

 

Attention: Treasurer

 

 

Facsimile: (203) 265-8623

 

S-1

--------------------------------------------------------------------------------


 

 

ATLANTIC ASSET SECURITIZATION LLC,

 

as Conduit Purchaser

 

 

 

By:

CRÉDIT AGRICOLE CORPORATE AND

 

 

INVESTMENT BANK,

 

 

as Attorney-in-fact

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address:

 

 

Amit Patel

 

 

c/o Crédit Agricole Corporate and

 

 

Investment Bank

 

 

1301 Avenue of the Americas, 17th Floor

 

 

New York, NY 10019

 

 

Phone: 212-261-7845

 

 

Facsimile: 917-849-5584

 

S-2

--------------------------------------------------------------------------------


 

 

CRÉDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address:

 

 

Amit Patel

 

 

c/o Crédit Agricole Corporate and

 

 

Investment Bank

 

 

1301 Avenue of the Americas, 17th Floor

 

 

New York, NY 10019

 

 

Phone: 212-261-7845

 

 

Facsimile: 917-849-5584

 

S-3

--------------------------------------------------------------------------------


 

 

CRÉDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK,

 

as a Related Committed Purchaser for Atlantic
Asset Securitization LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address:

 

 

Amit Patel

 

 

c/o Crédit Agricole Corporate and

 

 

Investment Bank

 

 

1301 Avenue of the Americas, 17th Floor

 

 

New York, NY 10019

 

 

Phone: 212-261-7845

 

 

Facsimile: 917-849-5584

 

S-4

--------------------------------------------------------------------------------